Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
The amendment filed 05/03/2021 has been entered. Claims 1-8 and 10-21 are pending. Claims 7 and 19 were previously amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable GUEDALIA et al. (US 20140244834) hereinafter GUEDALIA in view of Wang (US 20190268332) hereinafter Wang and further in view of over Muddu (US 9516053) hereinafter Muddu.
Regarding claim 1, GUEDALIA teaches one or more computer-readable media storing instructions which, when executed by one or more processors, cause the processors to perform a method (i.e. computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein, [0029]) comprising: obtaining profiles of respective first and second devices, each of the profiles comprising device attributes, and interaction attributes for the respective device (i.e. receiving, from at least a first IoT device and a second IoT device communication capabilities, information relating to the usage and interactions associated with the first IoT and the second IoT devices, claim 32); calculating a similarity score between the first and second devices based on the device attributes and the interaction attributes of the respective profiles (i.e. assigning a rank to a relationship between a first IoT device and a second IoT device based on one or more attributes associated with at least one interaction, claim 33); determining affinity between the first and second devices based on the similarity score (i.e. each level in the relationship hierarchy can be assigned an access level to one or more IoT devices and/or IoT device groups, [0101]); and responsive to the determined affinity, causing a logical network connection to be formed between the first and second devices (i.e. grant the second IoT device access to the first IoT device based on the ranked relationship between the first IoT device and the second IoT device, claim 8).
However, GUEDALIA does not explicitly disclose principal attributes of a principal associated with the respective device.

Based on GUEDALIA in view of Wang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an "identity profile" may include information that digitally represents the person's characteristics and attributes to GUEDALIA because GUEDALIA teaches obtaining profiles, (claim 32) and Wang suggests an "identity profile" may include information that digitally represents the person's characteristics, ([0039]).
One of ordinary skill in the art would have been motivated to utilize Wang into GUEDALIA system in order to increase the amount of obtained profiles of GUEDALIA system.  
However, GUEDALIA does not explicitly disclose calculating a similarity score between the first and second devices based on the principal attributes.
However, Muddu teaches calculating a similarity score between the first and second devices based on the principal attributes (i.e. assigns similarity scores to devices in a computer network based on the relationships between users and the devices. For example, the relationships can include information regarding certain users logging into devices. The similarity scores suggest the similarities between the devices in terms of associated users, col. 94, lines 33-39).
Based on GUEDALIA in view of Muddu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate assigns similarity scores to devices in a computer network based on the relationships between users and the devices. For example, the relationships can include information regarding certain users logging into devices. The similarity scores suggest the similarities between the devices in terms of associated users to GUEDALIA because GUEDALIA teaches obtaining profiles ranking IOT, (claim 32) and Muddu suggests assigns similarity scores to devices in a computer network 
One of ordinary skill in the art would have been motivated to utilize Muddu into GUEDALIA system in order to improve ranking capability of GUEDALIA system

Regarding claim 2, GUEDALIA does not explicitly disclose the principal is a user of the respective device.
However, Wang teaches the principal is a user of the respective device (i.e. A "user" may include an individual. In some embodiments, a user may be associated with one or more personal accounts, computing devices, and/or mobile devices, [0050]). Therefore, the limitations of claim 2 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.

Regarding claim 3, GUEDALIA does not explicitly disclose the principal attributes comprise personality attributes according to a personality model.
However, Wang teaches the principal attributes comprise personality attributes according to a personality model (i.e. the token may include or be associated with biometric information of a user, [0044]). Therefore, the limitations of claim 3 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.

Regarding claim 4, GUEDALIA does not explicitly disclose the personality attributes comprise respective measures of one or more traits selected from: extroversion, neuroticism, openness, conscientiousness, or agreeableness
However, Wang teaches the personality attributes comprise respective measures of one or more traits selected from: extroversion, neuroticism, openness, conscientiousness, or agreeableness (i.e. Biometric information" or "biometric data" includes data that can be utilized 

Regarding claim 5, GUEDALIA teaches the determining affinity comprises determining a first affinity from a perspective of the first device (i.e. a first IoT device that belongs to a first user may detect a current interaction with a second IoT device that belongs to a second user and then determine whether or not to update a relationship rank associated with the second IoT device based on attributes associated with the current interaction, [0008]) and determining presence or absence of a second affinity from a perspective of the second device (i.e. determine whether or not to update a relationship rank associated with the second IoT device based on attributes associated with the current interaction, [0008]).

Regarding claim 6, GUEDALIA teaches determining a classification for the logical network connection based on the determined presence or absence of the second affinity (i.e. any updates or other changes to the relationship associated with the other IoT device, an indication relating to whether or not access was requested and/or the extent to which any access was granted or denied, [0108]).

Regarding claim 7, GUEDALIA teaches the determining affinity comprises adjusting the similarity score for at least one of the first device or the second device based on at least one behavioral attribute of the first device or the second device and calculating the affinity based on 
However, GUEDALIA does not explicitly disclose wherein the at least one behavioral attribute affects a rate at which the associated first or second device seeks affinity testing with other devices.
However, Muddu teaches wherein the at least one behavioral attribute affects a rate at which the associated first or second device seeks affinity testing with other devices (i.e. The security platform can detect anomalies and threats by determining behavior baselines of various entities that are part of, or that interact with, a network, such as users and devices, and then comparing activities of those entities to their behavior baselines to determine whether the activities are anomalous, or even rise to the level of threat, col. 18, lines 25-31). Therefore, the limitations of claim 7 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.

Regarding claim 8, GUEDALIA teaches the adjusted similarity score is a first adjusted similarity score for the first device, and wherein the method further comprises correspondingly adjusting the similarity score for the second device to obtain a second adjusted similarity score distinct from the first adjusted similarity score, and wherein the calculating the affinity is further based on the second adjusted similarity score (i.e. The management entity can then collate the interaction data received from the various IoT devices and use the collated interaction data to further infer relationships among the IoT devices and the users associated with the IoT devices. For example, if the management entity determines that a particular relationship should have a 

Regarding claim 10, GUEDALIA does not explicitly disclose the at least one behavioral attribute comprises one or more of: attraction, helpfulness, or interactivity.
However, Wang teaches the at least one behavioral attribute comprises one or more of: attraction, helpfulness, or interactivity (i.e. each profile may indicate a potential aspect of a user when interacting in certain environments or conducting certain transactions, [0032]). Therefore, the limitations of claim 10 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.

Regarding claim 11, GUEDALIA does not explicitly disclose the at least one behavioral attribute comprises one or more of: attraction, helpfulness, or interactivity the at least one behavioral attribute comprises a first behavioral attribute jointly dependent on a first principal attribute of the first device and a second principal attribute, distinct from the first principal attribute, of the second device.
However, Wang teaches the at least one behavioral attribute comprises a first behavioral attribute jointly dependent on a first principal attribute of the first device and a second principal attribute, distinct from the first principal attribute, of the second device (i.e. the context aware model 510 may be a machine learning algorithm that utilizes the collected data of environment and behavior 502 to generate one or more models for identifying identity profile A 504, identity profile B 506, and identity profile C 508. In some embodiments, each identity profile 504, 506, and 508 may identify a different digital representation of the user conducting the transactions, [0088]). Therefore, the limitations of claim 11 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.


Regarding claim 13, GUEDALIA teaches the determining of affinity is bidirectional (i.e. The IoT devices communicate with each other over a peer-to-peer communication network using a common messaging protocol, [0047]).

Regarding claim 14, GUEDALIA teaches wherein the determining of affinity is directional (i.e. interactions associated with various IoT devices in order to discover user-specific and potentially asymmetric relationships among the IoT devices, [0010]).

Regarding claim 15, GUEDALIA does not explicitly disclose determining the principal attributes based on input from a user of the respective device.
However, Wang teaches determining the principal attributes based on input from a user of the respective device (i.e. a user may interact with a first IoT device to provide a biometric sample or biometric information (i.e., a retina scan) which may be compared to a biometric template for the user to verify or authenticate the device and/or user within a first federated network before a communication request can even be generated for communicating with a 

Regarding claim 16, GUEDALIA teaches the calculating the similarity score comprises calculating respective partial similarities between the device attributes, and between the interaction attributes of the first and second devices; and performing a weighted combination of the partial similarities to obtain the similarity score (i.e. the relationships could be numbered or assigned another suitable ranking (e.g., from one to five or one to ten, where one is the weakest relationship and five or ten is the strongest relationship). In one embodiment, the first that two IoT devices interact with one another, the relationship among the two IoT devices may be assigned the lowest ranking and the ranking associated with the relationship may be increased over time based on further interactions between the IoT devices, [0098]).
However, GUEDALIA does not explicitly disclose calculating respective partial similarities between the principal attributes.
However, Muddu teaches calculating respective partial similarities between the principal attributes (i.e. assigns similarity scores to devices in a computer network based on the relationships between users and the devices. For example, the relationships can include information regarding certain users logging into devices. The similarity scores suggest the similarities between the devices in terms of associated users, Muddu, col. 94, lines 33-39). Therefore, the limitations of claim 16 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.

Regarding claim 17, GUEDALIA teaches forwarding a request from the first device to the second device over the logical network connection; and forwarding a response to the request, from the second device to the first device (i.e. In response to determining that the other IoT 

Regarding claim 18, GUEDALIA teaches identifying a shared interest between the first and second devices; wherein the determining affinity is responsive to the identified shared interest (i.e. A P2P device is a device 520 that is interested or engaged in P2P communication, e.g., a device 520 that has traffic data for another device 520 within proximity of the P2P device. Two devices may be considered to be within proximity of one another, for example, if each device 520 can detect the other device 520. In general, a device 520 may communicate with another device 520 either directly for P2P communication or via at least one base station 510 for WAN communication, [0074]).

Regarding claim 21, GUEDALIA does not explicitly disclose teaches the calculating the similarity score comprises calculating a partial similarity between the principal attributes, and where the similarity score is dependent on the partial similarity.
However, Muddu teaches the calculating the similarity score comprises calculating a partial similarity between the principal attributes, and where the similarity score is dependent on the partial similarity (i.e. assigns similarity scores to devices in a computer network based on the relationships between users and the devices. For example, the relationships can include information regarding certain users logging into devices. The similarity scores suggest the similarities between the devices in terms of associated users, col. 94, lines 33-39). Therefore, the limitations of claim 21 are rejected based on the analysis of claim 1 and the claim is rejected on that bases.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable GUEDALIA et al. (US 20140244834) hereinafter GUEDALIA in view of Zhu et al. (WO2019133048A1) hereinafter Zhu.
Regarding claim 19, GUEDALIA teaches one or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations (i.e. computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein, [0029]) comprising: receiving a service request from a first device (i.e. the other IoT device has requested access to the IoT device, [0105]); determining that the first device has affinity with the second device but not with the third device (i.e. each level in the relationship hierarchy can be assigned an access level to one or more IoT devices and/or IoT device groups, [0101]); and based on the determining, directly connecting the first device with the second device but not with the third device in a logical network (i.e. grant the second IoT device access to the first IoT device based on the ranked relationship between the first IoT device and the second IoT device, claim 8).
However, GUEDALIA does not explicitly disclose assigning the first device to a virtual cell for devices having a first interest in common with the first device, the virtual cell having second and third devices assigned, wherein the assigning is based upon calculation of a similarity score between respective preferences, associated with the first interest, of the first device and the virtual cell.
However, Zhu teaches assigning the first device to a virtual cell for devices having a first interest in common with the first device, the virtual cell having second and third devices assigned (i.e. select terminal devices to assign to virtual cell VEFs that involve multiple terminal devices (e.g., to execute or to wirelessly exchange result data with counterpart VEFs) based on the radio measurements, [0353]), wherein the assigning is based upon calculation of a similarity score between respective preferences, associated with the first interest, of the first device and 
Based on GUEDALIA in view of Zhu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate select terminal devices to assign to virtual cell VEFs that involve multiple terminal devices (e.g., to execute or to wirelessly exchange result data with counterpart VEFs) based on the radio measurements and the terminal devices in virtual cell 5302 may perform a calibration procedure (which can be a calibration VEF assigned to the terminal devices by VEF manager 4704) in which the terminal devices of virtual cell 5302 compare their positions and/or locally obtained radio measurements to identify which terminal devices have correlated propagation conditions (e.g., as they are located proximate to each other and/or have similar wireless links to GUEDALIA because GUEDALIA teaches obtaining profiles ranking IOT, (claim 32) and Zhu suggests select terminal devices to assign to virtual cell VEFs that involve multiple terminal devices (e.g., to execute or to wirelessly exchange result data with counterpart VEFs) based on the radio measurements, ([0584]) and the terminal devices in virtual cell 5302 may perform a calibration procedure (which can be a calibration VEF assigned to the terminal devices by VEF manager 4704) in which the terminal devices of virtual cell 5302 compare their positions and/or locally obtained radio measurements to identify which terminal devices have correlated propagation conditions (e.g., as they are located proximate to each other and/or have similar wireless links, ([0605]).
One of ordinary skill in the art would have been motivated to utilize Zhu into GUEDALIA system in order to increase communicating capability of GUEDALIA system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable GUEDALIA et al. (US 20140244834) hereinafter GUEDALIA in view of Zhu et al. (WO2019133048A1) hereinafter Zhu and further in view of Wang (US 20190268332) hereinafter Wang.
Regarding claim 20, GUEDALIA in view of Zhu teach the limitations of claim 19 above and GUEDALIA further teaches wherein the determining of affinity with the second device is based on profiles of the first and second devices, the profile of the first device comprising: device attributes and interaction attributes (i.e. receiving, from at least a first IoT device and a second IoT device communication capabilities, information relating to the usage and interactions associated with the first IoT and the second IoT devices, claim 32).
However, GUEDALIA dos not explicitly disclose principal attributes.
However, Wang teaches principal attributes (i.e. an "identity profile" may include information that digitally represents the person's characteristics and attributes, [0039]).
Based on GUEDALIA in view of Wang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an "identity profile" may include information that digitally represents the person's characteristics and attributes to GUEDALIA because GUEDALIA teaches obtaining profiles, (claim 32) and Wang suggests an "identity profile" may include information that digitally represents the person's characteristics, ([0039]).
One of ordinary skill in the art would have been motivated to utilize Wang into GUEDALIA system in order to increase the amount of obtained profiles of GUEDALIA system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AW/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/28/2021
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447